                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN DOE                                                       )
                                                               )
                           Plaintiff,                          )        Civil Action No. 2:11-cv-1221
                                                               )
         v.                                                    )
                                                               )
HARRY NICOLETTI, JR.,                                          )
MELVIN LOCKETT, in his individual capacity,                    )        Magistrate Judge Lenihan
MARTIN KOVACS, in his individual capacity,                     )
JANICE NIEMIEC, in her individual capacity,                    )
JOHN WISER, in his individual capacity,                        )
CORRECTIONS OFFICER BERGER,                                    )
In his individual capacity,                                    )
CAPT. MOHRING, in his individual capacity,                     )
And SHIRLEY MOORE SMEAL,                                       )
                                                               )        ECF No. 67 & 73
                           Defendants.                         )


                                        MEMORANDUM OPINION

         Presently before the Court in this prisoner civil rights action are two (2) Motions for

Summary Judgment. For the reasons discussed below, the Motion for Summary Judgment filed

by Plaintiff John Doe (“Plaintiff”) against Defendant Harry Nicoletti, Jr. (“Nicoletti”) (ECF No.

67) will be granted in part and denied in part. The Motion will be granted as it relates to

Plaintiff’s Eighth Amendment claims against Defendant Nicoletti, and denied as it relates to the

Fourth and Fourteenth Amendment claims.

         The Motion for Summary Judgment filed by Defendants Captain Mohring (“Mohring”),

Corrections Officer Berger (“Burger”)1, Martin Kovacs (“Kovacs”), Melvin Lockett (“Lockett”),




1
 There are two different spellings for Defendant Berger in the record. The Court will use the spelling given by this
Defendant in his deposition: “Burger.”
Janice Niemiec (“Niemiec”), Shirley Moore Smeal (“Smeal”), and John Wiser (“Wiser”)

(collectively “DOC Defendants”) (ECF No. 73) will be granted in part and denied in part.

        The Motion for Summary Judgment by all DOC Defendants as to Plaintiff’s Fourth

Amendment claims will be granted.

        The Motion for Summary Judgment by all DOC Defendants as to Plaintiff’s Fourteenth

Amendment claims will be granted.

        The Motion for Summary Judgment by all DOC Defendants as to Plaintiff’s Eighth

Amendment claims for failure to protect and failure to supervise will be granted as it relates to

Defendants Smeal, Lockett, Niemiec and Kovacs, and denied as to Burger,2 Wiser, and Mohring.

        Finally, the DOC’s Motion for Summary Judgment relating to Plaintiff’s claim that

Defendant Mohring intimidated Plaintiff into withdrawing a grievance will be granted.

I.      RELEVANT FACTS

        The following facts are taken from the parties’ Concise Statements of Material Facts,

Responses thereto (ECF Nos. 75 & 109), and attached appendices (ECF Nos. 76 & 111), and are

undisputed unless otherwise indicated.

        A.       Organization of F Block

        The underlying events took place at the State Correctional Institution at Pittsburgh (“SCI-

Pittsburgh”), a prison maintained and operated by the DOC. (ECF Nos. 75 & 109 ¶ 1.) At this

time, SCI-Pittsburgh was operating as a treatment facility and reception center for the western

region of Pennsylvania. (ECF Nos. 75 & 109 ¶ 2.)

        SCI-Pittsburgh consists of several housing units including F-Block. (ECF Nos. 75 & 109

¶ 3.) F-Block has five (5) tiers or ranges, with each tier or range having two (2) sides, referred to


2
  The DOC Defendants did not move on Plaintiff’s claim against Defendant Burger that Burger assaulted him during
a cell search on April 22, 2010. Therefore, this claim against Defendant Burger remains in this civil action.

                                                       2
as Yard Side and River Side. F-Block also contained a control booth and several offices located

along the wall opposite the Yard Side tiers. (ECF Nos. 75 & 109 ¶ 4.)

       In January of 2009, F-Block was opened to house inmates who were either newly

committed to the DOC or parole violators. Only the bottom three tiers or ranges of F-Block were

being used to house inmates. (ECF Nos. 75 & 109 ¶ 5.) For the most part, inmates housed on F-

Block were transient, with new commits awaiting transfer to DOC’s main diagnostic and

classification center at the State Correctional Institution at Camp Hill (“SCI-Camp Hill”) and

parole violators waiting to be returned to their home institutions. (ECF Nos. 75 & 109 ¶ 6.)

Upon initial commitment to SCI-Pittsburgh, inmates were medically quarantined, at which time

they would be locked down in their respective cells for several days until they were medically

cleared. Quarantined inmates remained in their cells at all times, and were provided with meals

in their cells. (ECF Nos. 75 & 109 ¶ 7.) Once medically cleared, inmates would be moved to

other cells in F-Block. These inmates would remain in F-Block until transferred to SCI-Camp

Hill (new commitments) or returned to their home institution (parole violators). These inmates

were permitted to leave their cells for meals, scheduled exercise periods in the institution’s

exercise yards and free time in several common areas in F Block. (ECF Nos. 75 & 109 ¶ 8.)

       Inmates on F-Block remained segregated from most General Population inmates at SCI-

Pittsburgh. (ECF Nos. 75 & 109 ¶ 9.) Certain inmates on F-Block were designated as block

workers and would assist the corrections staff on F-Block with daily maintenance and cleaning,

feeding of the quarantined inmates, and other tasks as needed. Being selected as a block worker

was considered a reward. (ECF Nos. 75 & 109 ¶ 10.)

       The uniformed corrections staff within the DOC followed a chain of command structure,

with Major (CO V) at the top, followed in descending order by Captain (CO IV), Lieutenant (CO



                                                 3
III), Sergeant (CO II) and Corrections Officer (CO I). (ECF Nos. 75 & 109 ¶ 11.) In 2009 and

2010, F-Block was staffed by several corrections officers assigned to each of three shifts, 6:00

a.m. to 2:00 p.m. (morning); 2:00 p.m. to 10:00 p.m. (afternoon or night) and 10:00 p.m. to 6:00

a.m. (midnight or late). (ECF Nos. 75 & 109 ¶ 12.) Typically, two to three Corrections Officers

(CO I) and a Sergeant (CO II) were assigned to F-Block for each shift. These corrections

officers reported to a Zone Lieutenant (CO III), who in turn reported to a Shift Commander (CO

IV), who were also assigned by shift. (ECF Nos. 75 & 109 ¶ 13.) There were also civilian

employees assigned to F-Block during regular daylight hours, including a Unit Manager and a

Counselor, who answered questions and provided information regarding daily routine,

programming, and parole. (ECF Nos. 75 & 109 ¶ 14.) Additionally, other staff at SCI-

Pittsburgh worked regular daylight hours. These included the senior administration at SCI-

Pittsburgh, comprised of the Superintendent, a Deputy Superintendent for Facilities

Management, a Deputy Superintendent for Centralized Services and a Major of the Guard (CO

V). (ECF Nos. 75 & 109 ¶ 14.)

       B.      The DOC Defendants

       Defendant Smeal rose to the position of Executive Deputy Secretary of Corrections by

April of 2010. Smeal was named as Acting Secretary of Corrections from August of 2010

through January of 2011. As Executive Deputy Secretary, Smeal oversaw the regional deputy

secretaries and had the responsibility of programming for education, information technology, the

Prison Rape Elimination Act, for county inspections, Office of Psychology, and Bureau of

Community Corrections. (ECF Nos. 75 & 109 ¶¶ 16-17.)




                                                 4
        Defendant Lockett was the Superintendent at SCI-Pittsburgh from October of 2009 until

May of 2011. He was responsible for managing and supervising the staff that performed the

day-to-day activities required to operate the prison. (ECF Nos. 75 & 109 ¶¶ 18-19.)

        Defendant Kovacs was the Deputy Superintendent for Facility Maintenance (“DSFM”) at

SCI-Pittsburgh from late 2009 through 2011. The DSFM position managed the “security side”

of the institution. He was in charge of all the uniformed personnel and would make rounds

throughout the institution on a weekly basis. (ECF Nos. 75 & 109 ¶¶ 21-23.)

        Defendant Niemiec was the Deputy Superintendent for Centralized Services (“DSCS”) in

May of 2010, after previously fulfilling those duties in an acting capacity. Niemiec was in

charge of several departments at SCI-Pittsburgh, including the drug and alcohol counselors, the

religious staff, the inmate records staff and the activities staff, along with the medical staff, the

food service staff, education, and psychology. She supervised non-uniformed staff. (ECF Nos.

75 & 109 ¶¶ 24-26.) (ECF Nos. 75 & 109 ¶¶ 18-19.)

        Defendant Wiser served as Major of the Guard, which made him fourth in command

behind the Superintendent and the two Deputy Superintendents. He reported directly to

Defendant Kovacs and described his responsibilities as following up with labor

relation grievances, overtime issues, budgets, transportation of inmates, security details at

outside facilities such as the local hospitals, and making rounds within the facility. (ECF Nos.

75 & 109 ¶¶ 30-32.)

        Defendant Mohring was assigned as the Security Captain at SCI-Pittsburgh in April of

2010. In that position, he supervised the security office and its functions, was in charge of all

types of searches in the prison, whether of staff, inmates, drug detection, background checks of




                                                   5
staff, and investigations of staff and inmates. He is still employed by the DOC and he is

currently assigned as a Shift Commander at SCI-Pittsburgh. (ECF Nos. 75 & 109 ¶¶ 34-35.)

        Defendant Burger was assigned to the Security Department at SCI Pittsburgh in March of

2009. He worked the 6:00 a.m. to 2:00 p.m. shift, with Lieutenant Rohrbacher as the Security

Lieutenant and Captain Mohring as the Security Captain and was responsible for all

investigations within the institution including staff and inmates. (ECF Nos. 75 & 109 ¶¶ 37-38.)

        Defendant Nicoletti was a Corrections Officer (CO I) employed by the DOC and

assigned to SCI-Pittsburgh. He was assigned to F-Block on the 2:00 p.m. to 10:00 p.m. shift.

On January 5, 2011, Nicoletti was relieved of his duties as a Corrections Officer and escorted off

the institutional grounds. (ECF Nos. 75 & 109 ¶¶ 39-40.)

        C.       Plaintiff and the alleged abuse

        Plaintiff was incarcerated at SCI Pittsburgh in March 2009 as a result of a parole

violation and assigned to F-Block. He remained in F-Block until July of 2010 when he was

again paroled. He returned to F-Block in August 2010 following another parole violation. He

remained on F-Block until December 1, 2010 when he was transferred to the Restricted Housing

Unit (“RHU”) after being issued a misconduct related to a trash can fire on F-Block. On January

6, 2011, the day after Defendant Nicoletti was removed from his employment, Plaintiff was

transferred to SCI-Greensburg. (ECF Nos. 75 & 109 ¶¶ 41-44.)

        Defendant Nicoletti selected Plaintiff to be a block worker3 within a month of arriving on

F-Block. In F-Block, there were no set assignments for block workers. Block workers were

simply directed by the guards to perform certain tasks. (ECF Nos. 75 & 109 ¶¶ 47-49.)



3
 A block worker works under the supervision of the Corrections Officers and does whatever work is required in the
housing unit, including cleaning, passing out supplies and assisting with the feeding of the inmates. Block Workers
spend a significant amount of their time each day out of their cells. (ECF Nos. 75 & 109 ¶ 47 n.1.)

                                                         6
       Plaintiff alleges that after being selected as a block worker, Defendant Nicoletti and other

corrections officers on F-Block would direct him to do things to other inmates on F-Block,

including verbal assaults, physical assaults and sexual assaults, and sully their food. (ECF Nos.

75 & 109 ¶ 51.) Plaintiff has further alleged that beginning from January of 2010 until June of

2010, he was physically assaulted and sexually abused several times by Nicoletti while he was an

inmate on F-Block. Plaintiff indicated that Nicoletti started this physical and sexual abuse after

Nicoletti wanted feces smeared and thrown at someone and Plaintiff refused. The next incident

with Nicoletti occurred in March of 2010, after Plaintiff again refused to follow Nicoletti’s

direction during an incident with another inmate. The last incident involving Nicoletti occurred

in June of 2010. (ECF Nos. 75 & 109 ¶ 52.) Plaintiff also claims that Defendant Burger

physically assaulted Plaintiff during a search of his cell on April 22, 2010. Finally, Plaintiff

claims that Defendant Mohring intimidated him into withdrawing the grievance related to this

alleged assault. (ECF Nos. 75 & 109 ¶ 53.)

       Importantly, Plaintiff admits that he did not tell the moving Defendants of the abuse he

endured. Plaintiff also admits that he did not tell anyone at SCI-Greensburg after his transfer

about the abuse until he was approached by investigators from the Office of Special

Investigations and Intelligence (“OSII”). (ECF Nos. 75 & 109 ¶ 45.) Instead, Plaintiff directs the

Court to record evidence in support of his argument that Defendants were aware of the abuse

through other sources. (ECF Nos. 75 & 109 ¶¶ 57-61.) Specifically, Plaintiff relies on the

following:

       1) A January 8, 2014 Report generated by the Department of Justice regarding the

conditions of confinement at SCI-Pittsburgh in the wake of the arrest of seven corrections

officers for misconduct involving assaults and sexual abuse of vulnerable prisoners. The Report



                                                  7
concluded that the conditions at SCI-Pittsburgh did not violate the Constitution and/or laws of

the United States as of that date, and that the institution had used the months since the opening of

the investigation to reform what it concluded to be deficient policies and practices at SCI-

Pittsburgh. (ECF No. 111 at 5-20.)

        2) Investigative Findings of OSII. (ECF No. 111 at 22-60.) This exhibit is a collection of

OSII interviews of inmates, corrections officers, a nurse, and an investigative insert concerning

the arrest of Defendant Nicoletti.4

        3) A March 30, 2011 report of OSII investigator Hiler directed to Assistant District

Attorney Pittman concluding that DOC staff was not truthful and that there was no collusion

between inmates throughout the state who were interviewed. (ECF No. 111 at 62-63.) This

attachment does not refer directly or indirectly to the named DOC Defendants.

        4) Report of interview with CO2 William Chesmer accompanied by various emails

which, according to Plaintiff, establish that Defendants and management in Harrisburg were

placed on notice of Nicoletti’s misconduct by COs Chesmer and Chamberlain as early as 2009.

(ECF No. 111 at 65-75.)

        5) Report of OSII Investigator Hiler regarding Major of the Guard Wiser (CO5). (ECF

No. 111 at 78-81.)

        6) Deposition excerpts of Defendant Smeal (ECF No. 111 at 83-87), Kovacs (ECF No.

111-1 at 2-8), and Plaintiff (ECF No. 111-1 at 10-20).

        7) Report of OSII interview of Defendant Security Captain Mohring (CO4). (ECF No.

111 at 89-90.)



4
  OSII did not formally interview Defendants Smeal, Lockett, Kovacs and Niemiec. Hiler did, however, request
relevant information from Niemiec, which she provided. Defendants Wiser and Mohring were both interviewed as
part of the investigation. (Hiler Dep., ECF No. 76-12 at 22-25.)

                                                      8
       8) OSII Hiler’s list of 14 COs who witnessed physical and sexual abuse of prisoners on F

block. (ECF No. 111-1 at 75-76). None of these witnesses are the named DOC Defendants.

II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate if, drawing all inferences in favor of the nonmoving

party, the pleadings, documents, electronically stored information, depositions, answers to

interrogatories and admissions on file, together with any affidavits or declarations, show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56 (a) & (c). Summary judgment may be granted against a party

who fails to adduce facts sufficient to establish the existence of any element essential to that

party’s case, and for which that party will bear the burden of proof at trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial burden of identifying

evidence which demonstrates the absence of a genuine issue of material fact; that is, the movant

must show that the evidence of record is insufficient to carry the non- movant’s burden of proof.

Id. Once that burden has been met, the nonmoving party must set forth “specific facts showing

that there is a genuine issue for trial” or the factual record will be taken as presented by the

moving party and judgment will be entered as a matter of law. Matsushita Elec. Indus. Corp. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)) (emphasis added

by Matsushita Court). An issue is genuine only “if the evidence is such that a reasonable jury

could return a verdict for the non-moving party.” Anderson v. Liberty-Lobby, Inc., 477 U.S. 242,

248 (1986). In Anderson, the United States Supreme Court noted the following:

               [A]t the summary judgment stage the judge’s function is not
               himself to weigh the evidence and determine the truth of the matter
               but to determine whether there is a genuine issue for trial. . . .
               [T]here is no issue for trial unless there is sufficient evidence
               favoring the nonmoving party for a jury to return a verdict for that



                                                  9
               party. If the evidence is merely colorable, or is not significantly
               probative, summary judgment may be granted.


Id. at 249-50 (internal citations omitted).

III.   ANALYSIS

               Section 1983 of the Civil Rights Act provides as follows:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or any other person within the
               jurisdiction thereof to the deprivation of any rights, privileges, or
               immunities secured by the Constitution and laws, shall be liable to
               the party injured in an action at law, suit in equity, or other proper
               proceeding for redress . . . .

42 U.S.C. § 1983. To state a claim for relief under this provision, a plaintiff must demonstrate

that the conduct in the complaint was committed by a person or entity acting under color of state

law and that such conduct deprived the plaintiff of rights, privileges or immunities secured by the

Constitution or the laws of the United States. Piecknick v. Commonwealth of Pennsylvania, 36

F.3d 1250, 1255-56 (3d Cir. 1994). Section 1983 does not create rights; it simply provides a

remedy for violations of those rights created by the United States Constitution or federal law.

Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996).

A.     Motion for Summary Judgment filed by DOC Defendants

       First, the Court notes that the DOC Defendants do not move for summary judgment on

Plaintiff’s claim that Defendant Burger assaulted him during a cell search on April 22, 2010.

Therefore, this claim against Defendant Burger remains in this civil action.

       1.      FOURTH AMENDMENT CLAIMS AGAINST THE DOC DEFENDANTS

       The DOC Defendants argue that Plaintiff’s Fourth Amendment claims against them must

fail because the Fourth Amendment as it relates to protections against deprivations of liberty

                                                 10
does not apply to convicted prisoners. (DOC Defendants Brief in Support of Summary

Judgment, ECF No. 74 at 4-5.) Plaintiff does not respond to this argument.

        In Torres v. McLaughlin, the United States Court of Appeals for the Third Circuit held

that post-conviction incarceration is not a Fourth Amendment seizure. 163 F.3d 169, 173-174

(3d Cir. 1998). See also Donahue v. Gavin, 280 F.3d 371, 382 (3d Cir. 2002). Therefore,

Plaintiff cannot seek redress for injuries sustained during his post-conviction incarceration

pursuant to the Fourth Amendment. The Court will grant the DOC Defendants’ Motion for

Summary Judgment on Plaintiff’s Fourth Amendment claim.

   2.      FOURTEENTH AMENDMENT CLAIMS AGAINST THE DOC DEFENDANTS

        The Fourteenth Amendment has been held to apply to pretrial detainees concerning

conditions of confinement claims and affords the same protections offered to convicted persons

under Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 (1979). Here, however, Plaintiff

was at all times relevant to the Amended Complaint a convicted prisoner and those Fourteenth

Amendment protections do not apply to Plaintiff.

        To the extent that Plaintiff attempts to establish a substantive due process claim relating

to his conditions of confinement, the explicit source rule prohibits this claim. That is, “[w]here a

particular Amendment ‘provides an explicit textual source of constitutional protection’ against a

particular sort of government behavior, ‘that Amendment, not the generalized notion of

“substantive due process,” must be the guide for analyzing these claims.’” Albright v. Oliver,

510 U.S. 266, 273 (1994) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). Here, the

Eighth Amendment provides the explicit textual source for Plaintiff’s protection against cruel

and unusual punishment. See Whitley v. Albers, 475 U.S. 312, 318 (1986). Therefore, the DOC




                                                 11
Defendants are entitled to judgment as a matter of law as to any substantive due process claim

relating to Plaintiff’s conditions of confinement.

        Finally, a careful reading of the Amended Complaint does not reveal that Plaintiff is

attempting to invoke the procedural protections of the Fourteenth Amendment Due Process

Clause. Therefore, Plaintiff’s attempt to establish any Fourteenth Amendment claim relating to

his conditions of confinement must fail. The Court will grant the DOC Defendants’ Motion for

Summary Judgment on Plaintiff’s Fourteenth Amendment claim.

        3.      EIGHTH AMENDMENT CLAIMS AGAINST THE DOC DEFENDANTS

        The DOC Defendants move for summary judgment on Plaintiff’s Eighth Amendment

claims for failure to protect, and for failure to supervise.

                a.      Failure to Protect

        This Court has summarized the Eighth Amendment legal standard pertaining to failure to

protect in Jones v. Day, No. Civ. A. 03-1585, 2007 WL 30195 (W.D. Pa. Jan. 4, 2007), as

follows:

                          The Eighth Amendment’s prohibition against the infliction
                of cruel and unusual punishment has been interpreted to impose
                upon prison officials a duty to take reasonable measures “‘to
                protect prisoners from violence at the hands of other prisoners.’”
                [Hamilton v. Leavy,] 117 F.3d 742, 746 (3d Cir. 1997) (quoting
                Farmer v. Brennan, 511 U.S. 825, 833 (1994)). Although, “[i]t is
                not . . . every injury suffered by one prisoner at the hands of
                another that translates into constitutional liability for prison
                officials responsible for a victim’s safety,” “[b]eing violently
                assaulted in prison is simply not ‘part of the penalty that criminal
                offenders pay for their offenses against society.’” Farmer, 511
                U.S. at 834 (quoting Rhodes v. Chapman, 452 U.S. 337, 345
                (1981)). A plaintiff must prove more than that he had a fight with
                another inmate, see Beard v. Lockhart, 716 F.2d 544, 545 (8th Cir.
                1983), and mere negligent conduct that leads to serious injury of a
                prisoner by a prisoner does not expose a prison official to liability
                under § 1983. Davidson v. Cannon, 474 U.S. 344, 347-48 (1986).
                To succeed, a prisoner must show that: (1) he was incarcerated

                                                  12
               under conditions posing a substantial risk of serious harm; (2) the
               defendant was “aware of facts from which the inference could be
               drawn that a substantial risk of serious harm exists”; (3) the
               defendant actually drew this inference; and (4) the defendant
               deliberately disregarded the apparent risk. Farmer, 511 U.S. at
               834-37.
                        In determining whether a defendant was deliberately
               indifferent, the court must “focus [on] what a defendant’s mental
               attitude actually was (or is), rather than what it should have been
               (or should be). Hamilton [], 117 F.3d at 747. It is not an objective
               test for deliberate indifference; rather, the court must look to what
               the prison official actually knew, rather than what a reasonable
               official in his position should have known. “A prison official’s
               knowledge of a substantial risk is a question of fact and can, of
               course, be proved by circumstantial evidence.” Id. In other words,
               it may be concluded that a prison official knew of a substantial risk
               from the very fact that the risk was obvious.
                                                  ...
                        Thus, in order to survive defendants’ summary judgment
               motion, a plaintiff is obligated to produce sufficient evidence to
               support the inference that defendants “‘knowingly and
               unreasonably disregarded an objectively intolerable risk of harm.’”
               Beers-Capitol v. Whetzel, 256 F.3d 120, 132 (3d Cir. 2001). It is
               not enough to assert that a defendant should have recognized the
               risk; the evidence must be sufficient to support the inference that
               “the defendant must have recognized the excessive risk and
               ignored it.” Id. at 138.


Jones, 2007 WL 30195, at *3-4 (emphasis added). Importantly, Farmer has been interpreted to

apply to assaults on inmates committed by guards. See, e.g., Farmer, 511 U.S. at 834 (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (“Being violently assaulted in prison is simply

not ‘part of the penalty that criminal offenders pay for their offenses against society.’”));

Miskovitch v. Lt. Hostoffer, No. 06-1410, 2010 WL 2404434, at *4 (May 19, 2010) (citing

Farmer, 511 U.S. at 833 (“[T]he Eighth Amendment requires prison officials to take reasonable

measures to protect prisoners from violence at the hands of other prisoners, as well as at the

hands of guards or other state actors.”)).




                                                 13
       Finally, prison officials may escape liability for deliberate indifference claims in several

ways. They “might show, for example, that they did not know of the underlying facts indicating

a sufficiently substantial danger and that they were therefore unaware of a danger, or that they

knew of the underlying facts but believed (albeit unsoundly) that the risk to which the facts gave

rise was insubstantial or nonexistent.” Farmer, 511 U.S. at 844. “In addition, prison officials

who actually knew of a substantial risk to inmate health or safety may be found free from

liability if they responded reasonably to the risk, even if the harm ultimately was not averted.”

Id. “Whether one puts it in terms of duty or deliberate indifference, prison officials who act

reasonably cannot be found liable” on a failure to protect claim. Id. at 845; see also Hamilton,

117 F.3d at 746.

                                         Defendant Smeal

       Plaintiff comes forward with no evidence to raise an issue of material fact as to whether

Defendant Smeal knowingly and unreasonably disregarded an objectively intolerable risk of

harm. Plaintiff directs this Court to the 2009 series of emails by COs Chesmer and Chamberlain

communicating to the Superintendent of SCI-Pittsburgh, Dawn Chamberlain, about suspected

contraband on F Block, including cell phones, a wrist watch, and the presence of inmates in “the

Bubble” on F block. (ECF No. 111 at 70-75.) Contrary to Plaintiff’s arguments, these emails do

not establish that “Management in Harrisburg” and more importantly, Defendant Smeal, “were

placed on notice of Nicoletti’s misconduct.” She was not referenced in the emails or listed as an

email recipient.

       Record evidence also reflects a letter from Defendant Smeal to Pennsylvania State

Representative Dan Deasy dated November 9, 2010 in response to an October 28, 2010 letter

from Deasy. Deasy’s October letter expressed concern about the alleged April 22, 2010 assault



                                                14
on Plaintiff by Defendant Burger and the subsequent alleged intimidation of Plaintiff by Captain

Mohring to withdraw the grievance. (ECF No. 76-1 at 12-14.) The letter also addresses

difficulties experienced by Plaintiff while on parole at two community corrections centers. The

exchange of correspondence addresses the alleged assault and the possible introduction of a cell

phone. The exchange does not indicate or imply that Smeal had notice of Nicoletti’s physical

and or sexual abuses on F Block.5 Plaintiff has failed to come forward with evidence that

Defendant Smeal “knowingly and unreasonably disregarded an objectively intolerable risk of

harm.” See Beers-Capitol, 256 F.3d at 132. Therefore, Defendants’ Motion for Summary

Judgment on Plaintiff’s Eighth Amendment failure to protect claim relating to Defendant Smeal

will be granted.

                                 Defendants Lockett, Kovacs, and Niemiec

         Similarly, Plaintiff has failed to come forward with evidence to raise an issue of material

fact as to whether Lockett, Kovacs and Niemiec had notice of Nicoletti’s abuses and chose to

ignore them. Plaintiff argues that the termination of these Defendants provides circumstantial

evidence that they must have known about the abuses on F Block. Plaintiff directs the Court to

the deposition testimony of Defendant Smeal where she testifies that Lockett and others were

removed from their positions “based on the allegations that were brought forward and [] his

responsibility and the administrative team’s responsibility as superintendent and our belief that

we needed to take SCI Pittsburgh in a different direction.” (Smeal Dep. ECF No. 111 at 84.)

Plaintiff’s counsel then rephrased the question during Smeal’s deposition, and over objection,

Smeal is asked whether Lockett and others were fired “for failing to prevent the abuses.” (Id.)


5
  Smeal’s response dated November 9, 2010 was actually drafted by the Department of Corrections’ legislative
liaison. Consequently, she did not see either letter until November 9, 2010, well after the last alleged incident of
abuse in June 2010. (Smeal Dep. ECF No. 73-3 at 24.) It was the legislative liaison’s responsibility to conduct the
investigation concerning the letter and to draft a response. (ECF No. 73-3 at 25-27.)

                                                         15
Smeal responded “yes.” (Id.) Lockett, Kovacs and Niemiec’s terminations, standing alone,

cannot as a matter of law raise an issue of material fact that they knew of Nicoletti’s abuses. No

reasonable jury could conclude that these Defendants knew of Nicoletti’s abuses based upon

only the fact that they were replaced. (See Smeal Dep. ECF No. 76-3 at 39-40) (Discharge of

Lockett, Kovacs, and Niemiec “based on the [abuse] allegations and their role at the facility and

their charge of the facility.”) (Based on [OSII review] “none . . . had specific knowledge of the

abuses.”).) See also Hoffman Dep. ECF No. 76-20 at 16-17 (“I don’t believe Lockett knew.” If

[Niemiec knew, she would have done something.” “[Kovacs] would have absolutely done

something.”).

       In addition to the argument discussed above that this administrative team’s termination is

circumstantial evidence of their knowledge of Nicoletti’s abuses and their deliberate indifference

thereto, Plaintiff directs the Court to additional record evidence in an attempt to raise a genuine

issue of material fact as to Kovacs and Niemiec. Specifically, Plaintiff argues that Niemiec and

Kovac’s awareness of the high number of requests for self-lockup emanating for F Block is

circumstantial evidence of their notice of abuses on F Block, and their deliberate disregard of the

abuses. (Plaintiff’s Responsive Brief, ECF No. 110 at 15.) Plaintiff further notes, however, that

Niemiec and Kovacs directed Defendant Mohring, Captain of Security, to look into the high

number of self-lockups. (Id.) As a matter of law, prison officials who actually know of a

substantial risk to inmate safety may be found free from liability if they respond reasonably to

the risk, even if the harm is not averted. Farmer, 511 U.S. at 844.

       Here, record evidence reflects that when Niemiec and Kovacs became concerned upon

learning of the high number of self-lockups emanating from F Block around August/September

2010, Niemiec notified Lockett in a briefing where Kovacs was also present, and directed her



                                                 16
Security Captain Mohring to investigate. (Niemiec Dep. ECF No. 76-7 at 38-40; Kovacs Dep.,

ECF No. 76-6 at 20-22.) In addition, Niemiec asked the religious and psychological staff to

make more of a presence on F Block and talk with the inmates on a more frequent basis. (Id. at

64.) Niemiec and Kovacs also talked to some of the inmates requesting self-lockup in Program

Review Committee reviews and asked what was occurring on F Block—none of these inmates

informed them of any concerns. (Id. at 76; Kovacs Dep. ECF No. 76-6 at 20.) Niemiec testified

that thereafter, Mohring reported to her as follows: “[I]t didn’t appear as if anything unusual was

going on other than these are new commitments coming into the facility, sex offenders having

just assumptions about how they may be received and they thought those guys were just taking

self-lockup based on their own assumptions.” (Niemiec Dep. ECF No. 76-7 at 40.) When asked

about the type of investigation Mohring did, Niemiec testified as follows:

               His initial reaction to me was you’re not used to working at a
               facility where we have intakes, this is common in a facility with
               intakes, and I had said no, it’s not common. I was at Greene when
               we were in the reception center, so I knew your basic numbers of
               inmates taking lockup, so I said this is more than the usual, I want
               you to investigate further.

(Niemiec Dep. ECF No. 76-7 at 42 (emphasis added).) Thereafter, OSII had taken over the

investigation, and Niemiec went back through all her weekly meeting notes to provide OSII

investigators with the sex offenders’ names and who had taken self-lockup. (Id. at 40-41.)

       Clearly, the efforts of these administrative officials, led by Niemiec and assisted by

Kovacs to uncover the problems on F Block, although unsuccessful, do not evidence deliberate

indifference. See Farmer, 511 U.S. at 844-45. No reasonable jury could conclude that record

evidence supports Plaintiff’s claim that these Defendants knowingly and unreasonably

disregarded an objectively intolerable risk of harm. Therefore, the DOC’s Motion for Summary




                                                17
Judgment on Plaintiff’s Eighth Amendment claim for failure to protect against Defendants

Lockett, Niemiec and Kovacs will be granted.

                                 Defendants Wiser and Mohring

       With regard to Defendants Wiser and Mohring, Plaintiff comes forward with evidence to

raise an issue of material fact as to whether these Defendants knowingly and unreasonably

disregarded an objectively intolerable risk of harm. Defendant Wiser admits that he was aware

of inmates requesting self-lockup for protection, and that most of the requests came from F

block. (Memorandum of Interview, Corrections OfficerV, John Wiser, ECF No. 111 at 80.) He

further admits that he did not investigate the reason why these requests were made, and “thought

nothing of it.” (Id.) Defendant Kovacs testified, however, that he and Niemiec were concerned

about the high number of self-lockups from F Block, and at that point in August/September

2010, Defendant Niemiec directed Captain Mohring to investigate. (Kovacs Dep. ECF No. 111-

1 at 6; Niemiec Dep. ECF No. 76-7 at 38-40.) Niemiec noticed a significant spike in the number

of sex offenders requesting self-lockup and she wanted to assure herself that the institution

wasn’t doing anything to put these men at risk. (Niemiec Dep. ECF No. 76-7 at 39.) Kovacs

further testified that normally, inmates would not take self-lockup to await transfer but would

wait the seven (7) days or other time period to be transferred out because with self-lockup,

inmates are only permitted to be outside of their cells for one hour. (Kovacs Dep. ECF No. 111-

1 at 6-8.) Captain Mohring indicated to DOC OSII Agents Markel and Barnacle, however, that

“he had no reason to suspect a high number of protective custody requests on F [B]lock.”

(Memorandum of Interview CO4 Gregory Mohring, ECF No. 111 at 89-90.) The response of

Kovacs and Niemiec as compared to that of Wiser and Mohring raises an issue of material fact

that Wiser and Mohring knew of a substantial risk of harm from the very fact that the risk was



                                                18
obvious: the spike in requests for self-lockups coming from F Block would alert a corrections

official to an obvious risk. Yet, Defendant Wiser, fourth in command at SCI-Pittsburgh, by his

own admission, did nothing to investigate. Similarly, Captain Mohring, directed to investigate

the situation by Niemiec, stated to investigators that he had no reason to suspect a high number

of protective custody requests on F Block. Therefore, Plaintiff has come forward with record

evidence to raise an issue of material fact on his Eighth Amendment failure to protect claim and

summary judgment will be denied on this issue as it relates to Defendants Wiser and Mohring.

          Finally, to the extent that Plaintiff claims that Mohring intimidated Plaintiff into

withdrawing a grievance he had filed against Defendant Burger, Defendants’ Motion for

Summary Judgment will be granted. “Prisoners do not have a constitutional right to prison

grievance procedures.” See Fears v. Beard, 532 F. App’x 78, 81 (3d Cir. 2013).

                  b.      Supervisory Liability

          In order to establish individual supervisory liability6 against any of the DOC Defendants

based on their supervisory positions within the DOC and at SCI-Pittsburgh, a supervisory

defendant must have personal involvement in the alleged wrongs; that is, liability cannot be

premised on the operation of respondeat superior. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

692 & n.57 (1978). Therefore, individual liability can be imposed under § 1983 only if the state

official played an “affirmative part” in the alleged misconduct. Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988); Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir. 1986). The United

States Court of Appeals for the Third Circuit discussed the standard for establishing supervisory

liability and the requirement of personal involvement as follows:

                  We accordingly stated in a § 1983 action that “[p]ersonal
                  involvement can be shown through allegations of personal
                  direction or of actual knowledge and acquiescence.” Rode v.
6
    No Monell claims remain on summary judgment. (Memorandum Opinion and Order, ECF No. 34 at 16).

                                                     19
               Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); see also, e.g.,
               Santiago [v. Warminster Twp.], 629 F.3d [121,] 129 [(3d Cir.
               2010)] (“[The] allegations appear to invoke a theory of liability
               under which ‘a supervisor may be personally liable . . . if he or she
               participated in violating the plaintiff’s rights, directed others to
               violate them, or, as the person in charge, had knowledge of and
               acquiesced in his subordinates’ violations.’” (quoting A.M. ex rel.
               J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d
               Cir. 2004)) (footnote omitted)). “It is also possible to establish [§]
               1983 supervisory liability by showing a supervisor tolerated past or
               ongoing misbehavior.” Baker v. Monroe [Twp.], 50 F.3d 1186,
               1191 n.3 (3d Cir. 1995) (citing Stoneking v. Brafford Area Sch.
               Dist., 882 F.2d 720, 724-25 (3d Cir. 1989)). We further indicated
               that a supervisor may be liable under § 1983 if he or she
               implements a policy or practice that creates an unreasonable risk of
               a constitutional violation on the part of the subordinate and the
               supervisor’s failure to change the policy or employ corrective
               practices is a cause of this unconstitutional conduct. See, e.g.,
               Brown v. Muhlenberg [Twp.], 269 F.3d 205, 216 (3d Cir. 2001).

Argueta v. U.S. Immigration & Customs Enforcement, 643 F.3d 60, 72 (3d Cir. 2011).

       As discussed even more specifically by the court of appeals in Sample v. Diecks, 885

F.2d 1099 (3d Cir. 1989), “a ‘person’ is not the ‘moving force [behind] the constitutional

violation’ of a subordinate, unless that ‘person,’ . . . has exhibited deliberate indifference to the

plight of the person deprived.” Sample, 885 F.2d at 1118 (internal citation omitted). The Court

continued that in order to establish supervisory liability, the plaintiff must identify a specific

supervisory practice or procedure that the defendant failed to employ, that the existing custom or

practice without that specific practice or procedure created an unreasonable risk of harm, that

defendant was aware that this unreasonable risk existed, that defendant was indifferent to that

risk, and that plaintiff’s harm resulted from defendant’s failure to employ that supervisory

practice or procedure. 885 F.2d at 1118. The Sample court emphasized that “it is not enough for

a plaintiff to argue that the constitutionally cognizable injury would not have occurred if the




                                                  20
superior had done more than he or she did.” Id. Rather, a plaintiff must point to specific acts or

omissions of the supervisor in the record that evidence deliberate indifference. Id.

       Here, the DOC Defendants argue that there is absolutely no record evidence to support

these theories of individual liability, but that in fact, all record evidence demonstrates that these

individual defendants had absolutely no knowledge or awareness of facts or circumstances that

would have alerted them to the abuses perpetrated by Defendant Nicoletti.

                         Defendants Smeal, Lockett, Kovacs and Niemiec

       Summary judgment must be granted as to these Defendants for Plaintiff’s claims of

supervisory liability. As discussed at length above involving the issue of failure to protect, these

Defendants had no personal involvement in the alleged abuses of Defendant Nicoletti. That is,

Plaintiff comes forward with no evidence to raise a disputed issue of material fact that these

abuses occurred at the personal direction of these Defendants, or that these Defendants had

actual knowledge of these abuses and acquiesced in them.

       Likewise, Plaintiff comes forward with no evidence to raise an issue of material fact that

these Defendants were aware that an unreasonable risk existed relating to the alleged deficient

policies or procedures identified in the January 8, 2014 Report of the Department of Justice.

(ECF No. 111 at 5-20.) Therefore, DOC Defendants’ Motion for Summary Judgment as it

relates to Plaintiff’s claim of supervisory liability of Defendants Smeal, Lockett, Kovacs and

Niemiec will be granted.

       Therefore, all claims against Defendants Smeal, Lockett, Kovacs and Niemiec will be

dismissed with prejudice. Consequently, they will be dismissed as party Defendants.

                                  Defendants Wiser and Mohring




                                                  21
          With regard to Defendants Wiser and Mohring, Plaintiff has come forward with evidence

to raise an issue of material fact that these Defendants were aware that an inordinate number of

inmates from F Block were taking self-lockup for their own protection, failed to take any action

to investigate, and thereby acquiesced in the actions of their subordinate, Defendant Nicoletti.

Therefore, the DOC’s Motion for Summary Judgment on the issue of supervisory liability as it

relates to Defendants Wiser and Mohring will be denied.

          Therefore, Defendants Wiser and Mohring remain as party Defendants but only as to

Plaintiff’s Eighth Amendment claims of failure to supervise and failure to protect.7

B.        Motion for Summary Judgment filed by Plaintiff against Defendant Nicoletti

          Plaintiff moves for summary judgment on his Fourth, Fourteenth, and Eighth

Amendment claims against Defendant Nicoletti (ECF No. 67). As discussed at length, supra, at

section III.A.1. & 2., Plaintiff cannot recover pursuant to the Fourth and Fourteenth

Amendments. Therefore, Plaintiff’s Motion for Summary Judgment on these claims must be

denied.

          With regard to his Eighth Amendment claim, however, Plaintiff alleges that he was

physically and sexually abused while an inmate at SCI-Pittsburgh by Defendant Nicoletti. The

Court takes judicial notice of the fact that Defendant Nicoletti was convicted after a jury trial in

the Court of Common Pleas of Allegheny County, Criminal Division, of indecent exposure,

official oppression and criminal solicitation to commit simple assault. (ECF No. 111-1 at 23-

25.) In his responsive brief to Plaintiff’s Motion for Summary Judgment as to Defendant

Nicoletti (ECF No. 112), Defendant Nicoletti states that he advised his counsel not to file a




7
 Defendant Burger, who did not move on the Eighth Amendment claims, also remains as a party Defendant on these
claims.

                                                     22
response to Plaintiff’s Motion for Summary Judgment and indicated that the Court decide the

Motion based solely on the pleadings.

       Therefore, after a review of the pleadings and record evidence, the Court will grant

Plaintiff’s Motion for Summary Judgment against Defendant Nicoletti for violation of Plaintiff’s

Eighth Amendment rights. The Fourth and Fourteenth Amendment claims against Defendant

Nicoletti will be dismissed with prejudice.



       CONCLUSION

       For the reasons discussed above, the Motion for Summary Judgment filed by Plaintiff

John Doe against Defendant Harry Nicoletti, Jr. (ECF No. 67) will be granted in part and denied

in part. The Motion will be granted as it relates to Plaintiff’s Eighth Amendment claims against

Defendant Nicoletti, and denied as it relates to the Fourth and Fourteenth Amendment claims.

All other claims (Fourth and Fourteenth Amendment claims) against Defendant Nicoletti will be

dismissed with prejudice.

       The Motion for Summary Judgment filed by Defendants Mohring, Burger, Kovacs,

Lockett, Niemiec, Smeal, and Wiser (“DOC Defendants”) (ECF No. 73) will be granted in part

and denied in part.

       The Motion for Summary Judgment by all DOC Defendants as to Plaintiff’s Fourth

Amendment claims will be granted.

       The Motion for Summary Judgment by all DOC Defendants as to Plaintiff’s Fourteenth

Amendment claims will be granted.




                                               23
       The Motion for Summary Judgment by all DOC Defendants as to Plaintiff’s Eighth

Amendment claims for failure to protect and failure to supervise will be granted as it relates to

Defendants Smeal, Lockett, Niemiec and Kovacs, and denied as to Burger, Wiser, and Mohring.

       Finally, the DOC’s Motion for Summary Judgment relating to Plaintiff’s claim that

Defendant Mohring intimidated Plaintiff into withdrawing a grievance will be granted.

       Therefore, Defendants Smeal, Lockett, Niemiec and Kovacs will be dismissed as party

Defendants. Defendants Burger, Wiser, and Mohring remain as party Defendants but only as to

the Eighth Amendment claims of failure to protect and failure to supervise.

       An appropriate Order will follow.




Dated: November 16, 2018                             BY THE COURT



                                                     s/Lisa Pupo Lenihan
                                                     LISA PUPO LENIHAN
                                                     United States Magistrate Judge




                                                24
